l tern al revenue service appeals_office capitol street suite fresno ca number release date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code our adverse determination was made for the following reason s you failed to establish that you operate exclusively for one or more exempt purposes as required by sec_501 c of the code additionally you operate for a substantial non-exempt commercial purpose of providing residential construction services contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions for the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication and or department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division legend p state r date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you fail to qualify for exemption from federal_income_tax under sec_501 c of the internal_revenue_code due to the commercial nature of your activities yes for the reasons described below do you fail to qualify for exemption from federal_income_tax under sec_501 c of the internal_revenue_code as your activities constitute a substantial non-exempt purpose yes for the reasons described below facts you were incorporated in p on r your articles of incorporation state you are formed for charitable purposes within the meaning of c of the internal_revenue_code and to engage in any lawful act or activity for which corporations may be organized under the non-profit corporation law of your state you will provide affordable residential construction services to the lower economic strata letter cg catalog number 47630w you refer to yourself as a non-profit residential construction company you primarily provide carpentry services but also offer other construction related trades including the following flooring interior trim framing insulation drywall installation and finish painting interior window installation door installation interior exterior cabinet manufacture and or installation hardware installation siding appliance installation pier and cement work weatherization services demolition and site cleanup attic ventilation work mechanical work substantial concrete and foundation work consulting services incidental landscaping incidental shoring roofing you will contract primarily with other non-profits to provide construction services on pre approved projects for which they are requesting bids if selected you enter into a contract with the organization and complete the work you have bid for accepted and completed dozens of these types of jobs over the last one to two years and routinely bid for additional ones you estimate of your work is dedicated towards these types of jobs in describing your marketing plan you state you are able to compete and undercut regular contractors due to using a less experienced workforce smaller infrastructure no profit_motive and paying lower compensation in describing criteria used to determine projects working with non-profits many have already been pre-qualified in terms of need you further evaluate if the financial resources from the non-profit are available and since bids are placed this often is not an issue as you are bidding the job to get the work and provide a service you also letter cg catalog number 47630w evaluate if you support the overall mission of the organization you will work with the remaining of your work is done with private homeowners these are small jobs contracted privately to supplement income you have listed criteria used in evaluating potential clients of this nature including economic status resources age or disability the type of work and if you have the resources to complete the job you indicated informal discussions were held with these clients about financing with most being elderly and or minority you provided a listing of these types of jobs that you have completed to date this list shows jobs included individuals with relations to members of your board and staff including a former colleague a neighbor and an acquaintance ' your long term goal is to build capacity and eventually be able to buy and rehabilitate homes using financing obtained directly rather than subcontracting work as well as build new homes you have paid employees performing services at prevailing rates you subcontract out some mechanical work such as plumbing and electrical that you either do not have the license or expertise to complete sufficiently your labor rates equal the employee salary plus a markup for business overhead there is a project management markup on material and subcontractor bids which has been waived on certain occasions you do provide some pro-bono and donated work the majority of your income will come from fees charged for your services with the remainder expected from gifts grants and contributions law sec_501 c of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the regulations states that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 c of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded it more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_69_528 c b states that an organization formed to provide investment services on a fee basis exclusively to organizations exempt from federal letter cg catalog number 47630w income_tax under sec_501 c of the code is not exempt under c of the code in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consultin fservices at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 c of the code the ruling found that providing managerial and consulting services on a regular basis for a fee was a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish an activity as charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in b s w group inc v commissioner i c the tax_court held that an organization did not qualify for exemption under sec_501 c of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit i in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test under sec_501 c because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the case noted that among the major factors that courts have considered in assessing commerciality are competition with for-profit entities pricing policies the extent and degree of below cost services provided and the reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods such as advertising and the extent to which the organization receives charitable donations application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner you charge fees that are not substantially below cost but are letter cg catalog number 47630w instead set to cover costs your expenses include overhead and employee compensation paying wages at prevailing rates you offer services to private individuals at market rates your jobs are secured through a competitive bid process alongside other similar companies as a result your services are not distinguishable from any commercial construction company you are not described in sec_1 c -1 c of the regulations because you are not primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code you are primarily engaged in a business indistinguishable from a commercial operation similar to the organizations denied exemption in revenue rulings and you are operated similar to a trade_or_business ordinarily carried on for profit even though you are serving mostly non-profit entities furnishing services in the manner described lacks the donative element to be considered charitable you are involved in a competitive bid process to win jobs and charge fees that are substantially above cost as noted in b s w group and airlie foundation operations which have a commercial undertone are excluded from exemption under sec_501 c of the code you have received little if any any contributions from private or public sources your primary source_of_income is from fees for services received for subcontracted work while you intend on providing some services at a reduced price or free this does not change the commercial manner in which you operate your operations are distinguishable from other for-profit construction companies only in that you charge slightly lower fees you conduct business with private individuals and derive income from those sources price your services accordingly have a compensated staff are in direct competition with other for-profit companies and even note your ability to under bid them these factors are all indicative of commercial operations since your operations are commercial in nature they are distinguishable from an exclusively charitable and educational program which would be exempt in nature this underlying commercial motive is similar to what caused denial of exemption in better business bureau of washington d c although elements of your proposed operations are aimed at helping those in need through some volunteer and pro-bono work your substantial services are cbmparable to and are in direct competition with other local for profit construction firms this precludes exemption under sec_501 c of the code conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you fail the operational_test and you are operated for substantial non-exempt commercial purposes letter cg catalog number 47630w accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts item must be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by one of your officers or trustees with personal knowledge of the facts your protest will be considered incomplete without this statement if your representative submits a protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in letter cg catalog number 47630w any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address 'i mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions 'please contact the person whose name and telephone number are shown in the haading of this letter 'i sincerely enclosure publication kenneth corbin acting director exempt_organizations rulings and agreements letter cg catalog number 47630w
